MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Jun 20 2018, 7:33 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General of Indiana
P.C.
Nappanee, Indiana                                        Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Gauvin M.J. Monaghan,                                    June 20, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-144
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Robert O. Bowen,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         50D01-1611-MR-2



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-144 | June 20, 2018                 Page 1 of 5
                                       Statement of the Case
[1]   Gauvin M.J. Monaghan appeals his sentence following his conviction for

      murder, a felony. He presents a single issue for our review, namely, whether

      his sentence is inappropriate in light of the nature of the offense and his

      character. We affirm.


                                 Facts and Procedural History
[2]   In late October 2016, Monaghan and his roommate, Maeson Coffin, became

      angry with their landlord, Paul Costello, when he asked them to pay overdue

      rent. Monaghan and Coffin murdered Costello and hid his dead body under a

      plastic drum and a large piece of sheet metal near an outbuilding on Costello’s

      property. Monaghan and Coffin then stole Costello’s car and drove it to

      Monaghan’s mother’s house in New York. Monaghan’s girlfriend later

      contacted the Marshall County Sheriff’s Department to report that she thought

      Monaghan and Coffin had murdered Costello, and local law enforcement

      officers found Monaghan and Coffin in New York.


[3]   The State charged Monaghan with murder, a felony, and auto theft, as a Level

      6 felony. The State then amended the information and charged Monaghan

      with conspiracy to commit murder; murder; burglary, as a Level 4 felony; auto

      theft, as a Level 6 felony; and theft, as a Level 6 felony. In November 2017,

      Monaghan pleaded guilty to murder. In exchange for that plea, the State

      dismissed the remaining charges. The trial court entered judgment of




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-144 | June 20, 2018   Page 2 of 5
      conviction accordingly and sentenced Monaghan to sixty-five years executed.

      This appeal ensued.


                                       Discussion and Decision
[4]   Monaghan contends that his sentence is inappropriate in light of the nature of

      the offense and his character.1 Indiana Appellate Rule 7(B) provides that “[t]he

      Court may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” The

      Indiana Supreme Court has recently explained that:


               The principal role of appellate review should be to attempt to
               leaven the outliers . . . but not achieve a perceived “correct”
               result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
               2008). Defendant has the burden to persuade us that the
               sentence imposed by the trial court is inappropriate. Anglemyer v.
               State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
               decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[5]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we



      1
        In his brief on appeal, Monaghan acknowledges that his contention under Appellate Rule 7(B) requires “a
      distinct and separate analysis” from that required for an abuse of discretion contention. Appellant’s Br. at 7.
      And Monaghan clearly asserts only an argument under Appellate Rule 7(B). Thus, to the extent Monaghan’s
      argument might be more appropriately framed as an abuse of discretion in sentencing, that issue is waived.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-144 | June 20, 2018                       Page 3 of 5
      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   Here, the trial court identified the following mitigating factors: lack of adult

      criminal history; his guilty plea; and his remorse. And the trial court identified

      the following aggravating factors: his juvenile adjudications; his high risk to

      reoffend; his theft of the victim’s car and flight to another state; his attempt to

      hide the dead body; his bad conduct in jail after his arrest; and that his “acts

      exceeded what was necessary to obtain conviction of the offense charged.”

      Appellant’s App. Vol. II at 167. Accordingly, the trial court sentenced

      Monaghan to sixty-five years executed.


[7]   Monaghan contends that his sentence is inappropriate in light of the nature of

      the offense. The circumstances of the crime indicate otherwise. Monaghan

      beat Costello, a seventy-nine-year-old man, to death with a blunt instrument for

      “no reason.” Tr. at 14. Indeed, Monaghan acknowledges that he killed

      Costello in “a cold-blooded manner of binding him in chains after being

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-144 | June 20, 2018   Page 4 of 5
      stripped[.]” Appellant’s Br. at 9. But he maintains that Monaghan’s young age

      (eighteen) at the time of the offense “act[s] as a reason to believe that [he]

      deserves something less than the maximum possible sentence.” Id. at 10.

      Monaghan asserts that the trial court should have considered his young age as a

      mitigator. But he does not explain how this factor bears on the nature of the

      offense for purposes of Appellate Rule 7(B). We cannot say that Monaghan’s

      sentence is inappropriate in light of the nature of the offense.


[8]   Monaghan contends that his “character is difficult to evaluate in the case at bar

      due to a lack of a record in respect to his character.” Id. But Monaghan asserts

      that, given his “limited juvenile history,” guilty plea, expression of remorse, and

      “rough childhood,” his sentence is inappropriate in light of his character. Id. at

      11. We cannot agree. Monaghan’s juvenile history includes adjudications for

      theft and possession of marijuana, and he violated his probation. Monaghan

      dropped out of high school and has a history of abusing alcohol, bath salts,

      cocaine, heroin, marijuana, methamphetamine, and Xanax. We cannot say

      that Monaghan’s sentence is inappropriate in light of his character, and we

      affirm his sentence.


[9]   Affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-144 | June 20, 2018   Page 5 of 5